NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SAM KAZRAN,                                   )
                                              )
              Petitioner,                     )
                                              )
v.                                            )                 Case No. 2D15-13
                                              )
VERNON G. BUCHANAN, 1099                      )
MANAGEMENT COMPANY, LLC, a                    )
Florida limited liability company, and        )
JOHN TOSCH, an individual,                    )
                                              )
              Respondents.                    )
                                              )

Opinion filed February 20, 2015.

Petition for Writ of Prohibition to the
Circuit Court for Sarasota County;
Peter Dubensky, Judge.

G. Michael Keenan, West Palm Beach,
for Petitioner.

No Appearance for Respondents.


CASANUEVA, Judge.

              Sam Kazran petitions this court for a writ of prohibition to review the order

denying his motion to disqualify Judge Dubensky. We deny his petition.

              Apparently, the case in the trial court is a complex civil action involving a

claim and a counterclaim. Mr. Kazan did not file a motion to disqualify Judge Dubensky

until after Judge Dubensky directed a verdict against him on November 10, 2014, at the
end of his case. On November 20, 2014, Mr. Kazran filed his motion to disqualify Judge

Dubensky based on complaints about the judge's actions and comments "over the

course of this case." On December 1, 2014, Judge Dubensky denied the motion,

explaining that it was untimely as to claims prior to November 11 and that the claims

thereafter were based solely on adverse rulings. On December 5, 2014, Judge

Dubensky entered final judgment against Mr. Kazran and others for $6,369,865.80. Mr.

Kazran appealed that judgment to this court on January 6, 2015. That appeal is still

pending in its initial stages. A day earlier on January 5, 2015, Mr. Kazran filed this

petition for writ of prohibition, challenging the order denying disqualification.

              Florida Rule of Judicial Administration 2.330(e) provides that a motion to

disqualify must be filed no later than ten days after discovery of the facts supporting the

motion. In denying Mr. Kazran's motion, Judge Dubensky found that the claims arising

prior to November 11, 2014, were untimely. This was technically incorrect with regard

to Mr. Kazran's claims concerning the judge's handling of his motion for directed verdict

at the hearing on November 10, 2014. Rule 2.514(a)(1)(A) provides that in computing

periods stated in days, the day triggering the event is excluded. Thus, for the claims

arising out of Judge Dubensky's actions on November 10, the ten days began to run on

November 11, and the motion to disqualify based on those claims was timely filed on

November 20.

              Nevertheless, Judge Dubensky's assessment that the complaints as to

November 10 are complaints concerning his adverse ruling on the motion for directed

verdict appear correct. See Thompson v. State, 759 So. 2d 650, 659 (Fla. 2000)

("However, the fact that a judge has ruled adversely to the party in the past does not




                                             -2-
constitute a legally sufficient ground for a motion to disqualify."); State ex rel. Locke v.

Sandler, 23 So. 2d 276, 278 (Fla. 1945) ("It would obstruct justice and confuse the

procedure in all trial courts if it were permitted for a litigant to disqualify a trial judge

upon the ground of prejudice simply upon the showing that such trial judge had made,

rulings or orders in the course of the litigation adverse to such litigant regardless of

whether such rulings or orders were proper and correct or not."). Accordingly, we deny

Mr. Kazran's petition without prejudice to his right to challenge Judge Dubensky's

handling of the hearing or his disposition of the motion for directed verdict in his direct

appeal of the final judgment.

               Petition denied.



ALTENBERND and SILBERMAN, JJ., Concur.




                                               -3-